DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Double Patenting Rejections”, filed January 21, 2022, with respect to the double patenting rejections of claims 1, 18, and 20 have been fully considered and are persuasive. Therefore, the double patenting rejection of claims 1, 18, and 20 has been withdrawn. 
Applicant’s arguments, see “Claim Rejections Under 35 U.S.C. 103”, filed January 21, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 103 has been withdrawn.

Response to Amendment
Applicant’s Amendments to the Specification, filed January 21, 2022, appear to overcome the Objections to the Drawings and the Specification. Therefore, the Objections to the Drawings and the Specification are withdrawn.
Applicant’s Amendments to the Claims, filed January 21, 2022, appear to overcome the Objections to the Claims. Therefore, the Objections to the Claims are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:


Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Note that independent claims 18 and 20 contain the corresponding limitations of claim 1; therefore, they are held to be allowable by the same reasoning accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184